Citation Nr: 1632018	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-48 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.
 
2.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder and/or service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2011, the Veteran was afforded a personal hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted that hearing has since retired from the Board.  As such, this appeal was previously remanded by the Board in August 2014 to afford the Veteran another hearing.  In May 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge in May 2016.  Transcripts of both hearings are of record.    

The issue of service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder and/or tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, which is due to fear of hostile military activity occurring while serving along the border with Soviet bloc nations in Europe during the Cold War.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has PTSD related to the threat of hostile military action he experienced during his active duty service along the border with Soviet bloc nations in Europe during the Cold War.  These statements are consistent with the circumstances of his service.  In this regard, service personnel records show that from February 1964 to June 1966 the Veteran served as an infantryman, rifleman, and a team leader in the US Army Europe command in Germany, and that he specifically was assigned to a reconnaissance squadron with the 2nd Armored Cavalry.  

Service treatment records show that the Veteran was noted to be nervous and tense during sick call visits in November 1963 and April 1964, and he reported nervous trouble during his August 1968 separation examination.  Post-service evidence further shows that the Veteran was prescribed medication for anxiety as early as May 1987.

More recently, the Veteran was noted to have possible PTSD during VA treatment in July 2006.  In March 2007, he underwent a psychological consultation with a licensed clinical social worker pursuant to which PTSD was assessed.  He thereafter began to attend individual and group therapy for PTSD.  Then, in October 2008, the Veteran was seen by a VA psychiatrist, who noted the Veteran's medical history and history of military trauma.  Specifically, he noted that the Veteran served in Germany and that his duties included border patrol in and around the Iron Curtain assisting the 2nd Armored Cavalry Recon Squadron.  The examiner documented the Veteran's reports of spending days in a bunker with "mine fields, wire fences, and gun towers all around."  The Veteran also reported that he went along with tanks and protected surrounding areas and that one morning, while on patrol, he heard gunfire aimed at people trying to flee across the border.  Following examination of the Veteran, the VA psychiatrist diagnosed PTSD and depression with significant anxiety.  He further noted that the Veteran's PTSD symptoms "are related to service in cold war Germany" as described above.  In December 2008, the same VA psychiatrist again diagnosed PTSD due to "military service on border patrol in Germany during Cold War."

Ongoing VA treatment records thereafter show a continued diagnosis of PTSD, including as due to his reports of border patrol in service.  Notably, in March 2009, the Veteran's score on the Mississippi Scale for Combat-Related PTSD exceeded the suggested cutoff of 107 and was found to be "therefore consistent with a PTSD diagnosis."

Regarding stressors, in various written statements and during his May 2016 Board hearing, the Veteran provided competent testimony that his border patrol duties were dangerous and that he experienced events in service that were "sufficient to scare a young man to the point he thought he may well die."  Also probative is a September 2011 statement from the Veteran's former Major, noting that the Veteran's duties were considered dangerous and involved facing "the enemy," who was highly-armed, every day.  Indeed, in November 2012, the Veteran's reported stressors of 1) working next to the German border where East Germans were waiting for them to cross the border accidentally, and 2) hearing shots that he assumed were being fired at refugees, were both noted by the VA examiner to relate to the Veteran's fear of hostile military or terrorist activity.  

Based on the foregoing, the Board finds that the Veteran meets the requirements of PTSD due to fear of hostile military action.  This is sufficient to verify the occurrence of the in-service stressor.  38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843-52 (July 13, 2010).

The Board is cognizant that two separate VA examiners (in November 2012, March 2013, and March 2016) have found that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, neither examiner adequately addressed positive evidence of record, including a diagnosis of PTSD made by a VA psychiatrist, March 2009 psychological test results noted to be consistent with a PTSD diagnosis, and psychiatric symptoms documented in service.  Thus, these negative opinions are considered of limited probative value.

In any event, the evidence is at least in relative equipoise.  Resolving all doubt in the Veteran's favor, service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.


REMAND

Additional development is needed prior to appellate disposition of the Veteran's claim of entitlement to service connection for a sleep disorder.  

The Veteran contends that he has a sleep disorder secondary to his now service-connected psychiatric disorder or, alternatively, secondary to tinnitus.  Notably, the record shows longstanding complaints of insomnia, as well as longstanding psychiatric symptoms and tinnitus, and insomnia has been noted as part of his PTSD and depression diagnoses.  The Board previously remanded this matter for an opinion as to whether the Veteran has a distinct sleep-related disorder, and an examination was provided in January 2013.  However, that VA examiner found that there is a lack of available information to determine the answer to that question, and indicated that the Veteran would need to undergo official sleep testing to identify a distinct sleep disorder.  As it does not appear that any such study was performed, and no further examination or opinion was obtained, the record remains unclear as to whether the Veteran has a separately diagnosable sleep disorder, distinct from his psychiatric disorder, that is related to service or a service-connected disability.  As such, a remand for a new VA examination and opinion is warranted. 

Updated treatment records should be obtained on remand.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all VA and private medical care providers who treated him for his claimed sleep disorder since service.  After securing the necessary release, attempt to obtain those records.  If those records are not available, take all appropriate action under 38 C.F.R. § 3.159.

Ongoing VA treatment notes related to any sleep disorder should also be obtained.

2.  After obtaining all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The claims file must be sent to the examiner for review.  All necessary tests should be conducted, to include official sleep study testing.

The examiner should then provide the following, supported by a comprehensive rationale:

a)  Indicate if the Veteran has a distinct sleep disorder (as opposed to his complaints being a symptom of his psychiatric disability or other disability, including a thyroid disorder).  If a sleep disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that his sleep disorder had its onset during his active service or is otherwise etiologically related to his active service. 

b)  If not directly related to service, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep disorder is either (a) caused by or (b) aggravated by (made permanently worse as a result of ) his service-connected tinnitus.

c)  If a distinct sleep disorder is diagnosed and found to be not directly related to service or to tinnitus, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep disorder is either (a) caused by or (b) aggravated by (made permanently worse as a result of ) his service-connected PTSD.

3.  After the above development has been completed, readjudicate the claim of entitlement to service connection for a sleep disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


